OPINION — AG — COUNTY EXCISE BOARDS ARE NOT REQUIRED TO APPROVE BUDGET REQUESTS OF CONSTITUTIONAL COUNTY OFFICERS IN FULL; EXCISE BOARDS MAY REDUCE SUCH REQUESTS IF THE AMOUNTS DETERMINED BY THESE BOARDS TO BE NEEDED FOR THE OPERATION OF SUCH OFFICES ARE LESS THAN THE AMOUNTS REQUESTED; AND EXCISE BOARDS MUST FUND THE AMOUNTS THEY DETERMINE TO BE NEEDED IN FULL, EVEN IF SUCH FUNDING REQUIRES REDUCTIONS IN THE BUDGETS FOR DISCRETIONARY GOVERNMENTAL FUNCTIONS AND STATUTORILY, RATHER THAN CONSTITUTIONALLY, REQUIRED OFFICERS. CITE: 19 O.S. 1979 Supp., 180.65 [19-180.65], 68 O.S. 1979 Supp., 2487 [68-2487] (JOHN GREGORY THOMAS)